NO. 12-19-00005-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

 STEVEN WAYNE GOODWIN,                                 §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                    §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Steven Wayne Goodwin appeals his conviction for possession of a controlled substance.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.


                                              BACKGROUND
       Appellant was charged by indictment with the offense of possession of a controlled
substance, methamphetamine, in an amount of four grams or more but less than two hundred
grams, including any adulterants and dilutants, a second degree felony. 1 Appellant pleaded
“guilty.” He and his counsel signed an agreed punishment recommendation along with other
various documents in connection with his guilty plea, including a stipulation of evidence in which
Appellant swore, and judicially confessed, that the facts alleged in the indictment were true and
correct, and constituted the evidence in the case. At the sentencing hearing, the State asked for a
sentence of eighteen years because Appellant failed to appear at the previous sentencing date and


       1
           TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (West 2017).
in lieu of filing a third-degree offense of bail jumping. Further, Appellant’s criminal history
indicates that the State could file a Brooks notice enhancing his range of punishment for life, or
for any term of not more than ninety-nine years or less than five years. Appellant accepted the
increased punishment recommendation.
         At the conclusion of the sentencing hearing, the trial court accepted Appellant’s guilty plea,
found sufficient evidence to substantiate the guilty plea, adjudged Appellant guilty of possession
of a controlled substance, and assessed his punishment at eighteen years of imprisonment. 2 This
appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 3 We have reviewed
the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-
27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having




         2
          An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any term of
not more than twenty years or less than two years, and a fine not to exceed $10,000.00. TEX. PENAL CODE ANN.
§ 12.33 (West 2019).
         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such brief has expired
and no pro se brief has been filed.


                                                          2
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 22 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or he must file a pro se
petition for discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for
discretionary review must be filed within thirty days from either the date of this opinion or, if a
motion for rehearing is filed, the date that the last timely motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered September 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 4, 2019


                                         NO. 12-19-00005-CR


                                  STEVEN WAYNE GOODWIN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0974-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.